AGENCY AND ASSIGNMENT AGREEMENT AND AMENDMENT NO. 1 TO THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS


This AGENCY AND ASSIGNMENT AGREEMENT AND AMENDMENT NO. 1 TO THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS (this “Agreement”), dated as of October 21, 2010,
is entered into by and is among GE CAPITAL FINANCIAL INC., a Utah industrial
loan corporation (“GECFI”; and in its capacities as the successor Administrative
Agent (as such term and each other capitalized term used but not defined herein
having the meaning given to it in the Credit Agreement described below) and as
the successor Collateral Agent, collectively, the “Successor Agent”), JEFFERIES
FINANCE LLC (“Jefferies”; and in its capacities as the existing Administrative
Agent and as the existing Collateral Agent, collectively, the “Existing Agent”),
the Lenders signatory hereto, Jefferies, as the existing Issuing Bank (in such
capacity, the “Existing Issuing Bank”), GECFI as the successor Issuing Bank (in
such capacity, the “Successor Issuing Bank), EL POLLO LOCO, INC., as the
borrower (“Borrower”) and EPL INTERMEDIATE, INC., as a guarantor (“Holdings”).
 
W I T N E S S E T H:


WHEREAS, Borrower, Holdings, the Lenders, Jefferies, as the Existing Issuing
Bank, and as the Existing Agent and the other Agents signatory thereto are
parties to that certain Credit Agreement dated as of May 22, 2009 (as amended,
restated, supplemented or otherwise modified to the date hereof, the “Credit
Agreement”); and
 
WHEREAS, pursuant to the Credit Agreement, the Existing Issuing Bank has
directly or indirectly through Wells Fargo Bank, National Association (successor
by merger to Wachovia Bank, National Association) caused the Letters of Credit
listed on Schedule 1.01(f) attached hereto (collectively, the “Existing Letters
of Credit”) to be issued under the Credit Agreement prior to the Effective Date
(as defined herein) for the account of Borrower; and
 
WHEREAS, pursuant to that certain Assignment and Acceptance, dated as of the
date hereof, by and between Jefferies, as assignor, and GECFI, as assignee, and
accepted and consented to by Borrower and the Successor Agent (the “Loan
Assignment”), Jefferies as the only Lender under the Credit Agreement will
assign to GECFI and GECFI will assume all of Jefferies’ rights and obligations
as a Lender under the Credit Agreement, including the Loan and Commitment
outstanding as of the Effective Date; and
 
WHEREAS, Jefferies desires to resign as the Administrative Agent, the Collateral
Agent and the Issuing Bank under the Credit Agreement and the other Loan
Documents (except the Jefferies Fee Letter (as hereinafter defined)); and
 
WHEREAS, the Lenders desire to appoint GECFI as the successor Administrative
Agent and the successor Collateral Agent under the Credit Agreement and the
other Loan Documents (except the Jefferies Fee Letter); and
 
WHEREAS, the parties hereto desire to appoint GECFI as the successor Issuing
Bank under the Credit Agreement and the other Loan Documents (except the
Jefferies Fee Letter); and
 

--------------------------------------------------------------------------------


 
WHEREAS, the parties hereto desire to consent to each such resignation and
appointment and to amend the Loan Documents as set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:
 
1.      Resignations and Appointments of Agency Roles.  Jefferies hereby resigns
as the Administrative Agent and the Collateral Agent under the Credit Agreement
and the other Loan Documents (except that certain confidential Fee Letter, dated
as of May 22, 2009, among Holdings, Borrower and Jefferies Finance LLC (the
“Jefferies Fee Letter”), effective as of the Effective Date (as hereinafter
defined), and each of the other parties hereto hereby accepts such resignation
and waives any requirement and other provision to the contrary under the Credit
Agreement and/or the other Loan Documents with respect to such resignation,
including, without limitation, any notice requirement.  The Lenders hereby
appoint GECFI as the successor Administrative Agent and the successor Collateral
Agent under the Credit Agreement and the other Loan Documents (except the
Jefferies Fee Letter), and each of the other parties hereto hereby consents to
each such appointment and waives any requirement or other provision to the
contrary under the Credit Agreement and/or the other Loan Documents with respect
to each such appointment, including, without limitation, any notice
requirement.  GECFI hereby accepts such appointment as the successor
Administrative Agent and the successor Collateral Agent under the Credit
Agreement and the other Loan Documents (except the Jefferies Fee
Letter), effective as of the Effective Date, and agrees to serve in such
capacities pursuant to the relevant terms of the Credit Agreement and the other
Loan Documents (except the Jefferies Fee Letter).  Each of the parties hereto
hereby confirms that, effective as of the Effective Date, notwithstanding
anything in the Credit Agreement and/or the other Loan Documents to the
contrary, GECFI shall be vested with all the rights, powers, privileges and
duties of the Administrative Agent and the Collateral Agent under the Credit
Agreement and the other Loan Documents (except the Jefferies Fee Letter) and
Jefferies shall be discharged from its duties and obligations as the
Administrative Agent and the Collateral Agent under the Credit Agreement and the
other Loan Documents (except the Jefferies Fee Letter) (it being understood and
agreed that, after the Effective Date, pursuant to Section 10.06 of the Credit
Agreement, the provisions of Article X, Section 11.03 and Sections 11.08 to
11.10 of the Credit Agreement, shall continue in effect for the benefit of, and
the provisions of Section 11.12 of the Credit Agreement shall continue to bind
up to the one year anniversary of the Effective Date, Jefferies as the retiring
Administrative Agent and the retiring Collateral Agent, its sub-agents and
Affiliates in respect of any actions taken or omitted to be taken by any of them
while it was acting as the Administrative Agent and Collateral Agent).
 
2

--------------------------------------------------------------------------------


 
2.      Resignation and Appointment of Issuing Bank.  Jefferies hereby resigns
as the Existing Issuing Bank under the Credit Agreement and the other Loan
Documents (except the Jefferies Fee Letter), such resignation to be effective as
of the Effective Date, and each of the other parties hereto hereby accepts such
resignation and waives any requirement or other provision to the contrary under
the Credit Agreement and/or the other Loan Documents with respect to such
resignation, including, without limitation, any notice requirement.  Each of the
parties hereto hereby (i) appoints GECFI as the Issuing Bank under the Credit
Agreement and the other Loan Documents (except the Jefferies Fee Letter) and
(ii) consents to such appointment and waives any requirement or other provision
to the contrary under the Credit Agreement and/or the other Loan Documents with
respect to each such appointment, including, without limitation, any notice
requirement.  GECFI hereby accepts such appointment as the Issuing Bank under
the Credit Agreement and the other Loan Documents (except the Jefferies Fee
Letter) effective as of the Effective Date, and agrees to serve in such
capacities pursuant to the relevant terms of the Credit Agreement and the other
Loan Documents.  Each of the parties hereto hereby confirms that, effective as
of the Effective Date, notwithstanding anything in the Credit Agreement and/or
the other Loan Documents to the contrary, GECFI shall be vested with all the
rights, powers, privileges and duties of an Issuing Bank under the Credit
Agreement and the other Loan Documents (except the Jefferies Fee Letter) and
Jefferies shall be discharged from its duties and obligations as the Existing
Issuing Bank under the Credit Agreement and the other Loan Documents (except the
Jefferies Fee Letter) (it being understood and agreed that, after the Effective
Date, the provisions of Section 11.03 and Sections 11.08 to 11.10 of the Credit
Agreement, shall continue in effect for the benefit of, and the provisions of
Section 11.12 of the Credit Agreement shall continue to bind up to the one year
anniversary of the Effective Date, the Existing Issuing Bank, its sub-agents and
Affiliates in respect of any actions taken or omitted to be taken by any of them
while it was acting as the Issuing Bank).
 
3.      Amendments.  Effective as of the Effective Date:
 
3.1           Each reference to “Administrative Agent” in the Credit Agreement
and each of the other Loan Documents (except the Jefferies Fee Letter) to which
one or more parties hereto (and no other Person) are parties and all other
agreements, documents or instruments previously or hereafter executed and
delivered pursuant to the terms hereof shall mean a reference to GECFI as the
“Administrative Agent”.
 
3.2           Each reference to “Collateral Agent” in the Credit Agreement and
each of the other Loan Documents (except the Jefferies Fee Letter) to which one
or more parties hereto (and no other Person) are parties and all other
agreements, documents or instruments previously or hereafter executed and
delivered pursuant to the terms hereof shall mean a reference to GECFI as the
“Collateral Agent”.
 
3.3           Each reference to “Issuing Bank” in the Credit Agreement and each
of the other Loan Documents (except the Jefferies Fee Letter) to which one or
more parties hereto (and no other Person) are parties and all other agreements,
documents or instruments previously or hereafter executed and delivered pursuant
to the terms hereof shall mean a reference to GECFI as the “Issuing Bank”.
 
3.4           Each reference to “Lender” in the Credit Agreement and each of the
other Loan Documents (except the Jefferies Fee Letter), to which one or more
parties hereto (and no other Person) are parties and all other agreements,
documents or instruments previously or hereafter executed and delivered pursuant
to the terms hereof shall no longer mean a reference to Jefferies as a “Lender”
but it shall mean a reference to GECFI as a “Lender”.
 
3.5           Each reference to Jefferies as “Arranger”, “Book Manager”,
“Documentation Agent” and “Syndication Agent” in the Credit Agreement and each
of the other Loan Documents to which one or more parties hereto (and no other
Person) are parties and all other agreements, documents or instruments
previously or hereafter executed and delivered pursuant to the terms hereof is
hereby deleted in its entirety.
 
3

--------------------------------------------------------------------------------


 
3.6           The Credit Agreement is hereby amended as follows:
 
(a)           The defined terms “Administrative Agent”, “Agent”, “Collateral
Agent”, “Fee Letter”, “Issuing Bank”, “Letter of Credit” and “Secured Parties”
appearing in Section 1.01 of the Credit Agreement are amended and restated to
read in their entirety as follows:
 
“Administrative Agent” shall mean GE Capital Financial Inc. in its capacity as
administrative agent for the Lenders hereunder and each other person appointed
as the successor administrative agent pursuant to Article X.
 
“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.
 
“Collateral Agent” shall mean GE Capital Financial Inc. in its capacity as
collateral agent for the Secured Parties and each other person appointed as the
successor collateral agent pursuant to Article X.
 
“Fee Letter” shall mean (a) at all times prior to the First Amendment Date, the
Jefferies Fee Letter and (b) from and after the First Amendment Date, the GECFI
Fee Letter.
 
“Issuing Bank” shall mean, as the context may require, (a) GE Capital Financial
Inc., (b) any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to the Administrative
Agent, in such Person’s capacity as an issuer of Letters of Credit hereunder (it
being understood and agreed that, if a Letter of Credit is proposed to be issued
hereunder that is acceptable to an Issuing Bank hereunder and such Issuing Bank
is willing to issue such Letter of Credit pursuant to the terms hereof but such
Issuing Bank is not acceptable to a proposed beneficiary, Borrower and the
Administrative Agent will cooperate to identify a bank or other legally
authorized Person reasonably acceptable to the Administrative Agent which would
be acceptable to such beneficiary as an issuer of such Letter of Credit), or
(c) collectively, all of the foregoing.
 
“Letter of Credit” shall mean the GECFI Letter of Credit and any other Standby
Letter of Credit issued or to be issued by an Issuing Bank after the First
Amendment Date for the account of Borrower or one of its Subsidiaries pursuant
to Section 2.18.
 
“Secured Parties” shall mean, collectively with respect to the Obligations, the
Administrative Agent, the Collateral Agent, each Issuing Bank and the Lenders.
 
4

--------------------------------------------------------------------------------


 
(b)           The defined terms “Existing Letters of Credit”, “First Amendment
Date”,  “GECFI Fee Letter”, “Jefferies Fee Letter”, “GECFI Letter of Credit” are
inserted in Section 1.01 of the Credit Agreement in their proper alphabetical
position to read in their entirety as follows:
 
“Existing Letters of Credit” shall mean each letter of credit, as amended from
time to time, issued through Wells Fargo Bank, National Association (as
successor by merger to Wachovia Bank, National Association) for the account of
Borrower prior to the First Amendment Date that is outstanding on the First
Amendment Date and that is identified in Schedule 1.01(f).
 
“First Amendment Date” shall mean October 21, 2010.
 
“GECFI Letter of Credit” shall mean that certain irrevocable standby letter of
credit, #SE450797W, dated October 19, 2010, by GE Capital Financial Inc. for the
benefit of Jefferies Finance LLC.
 
“GECFI Fee Letter” shall mean that certain confidential Fee Letter, dated as of
the First Amendment Date, among Holdings, Borrower and GE Capital Financial Inc.
 
“Jefferies Fee Letter” shall mean that certain confidential Fee Letter, dated as
of May 22, 2009, among Holdings, Borrower and Jefferies Finance LLC.
 
(c)           Schedule 1.01(f) attached hereto is attached to the Credit
Agreement as Schedule 1.01(f) thereto.
 
(d)           Section 2.05(c) of the Credit Agreement is amended by inserting
the following sentence at the end thereof, which shall read in its entirety as
follows:
 
“Notwithstanding any of the foregoing to the contrary, with respect to the GECFI
Letter of Credit, the LC Participation Fee and the Fronting Fee shall accrue and
shall be payable on that portion of the aggregate amount available to be drawn
under GECFI Letter of Credit that is equal to the aggregate amount available to
be drawn under the outstanding Existing Letters of Credit and shall not accrue
or be payable on that portion of the aggregate amount available to be drawn
under GECFI Letter of Credit that exceeds the aggregate amount available to be
drawn under the outstanding Existing Letters of Credit.”
 
(e)           Section 2.14(a) of the Credit Agreement is amended by replacing
the phrase “All such payments shall be made to the Administrative Agent at its
offices at 520 Madison Avenue, New York, New York 10022 Attn: El Pollo Loco
Account Manager,” with the phrase “All such payments shall be made to the
Administrative Agent at 6510 Millrock Drive, Suite 200, Salt Lake City,
UT  84121-5996 or such other address for payment as Agent may from time to time
specify in accordance with Section 11.01, including payments utilizing the ACH
system, and shall be by wire transfer or ACH transfer in immediately available
funds (which shall be the exclusive means of payment hereunder)”
 
(f)           Section 2.18(a) of the Credit Agreement is amended by replacing
the phrase “and the Issuing Bank agrees, to issue Letters of Credit” appearing
therein with the phrase “and the Issuing Bank agrees, to issue Letters of Credit
(denominated in Dollars)”.
 
(g)           Section 2.18(e)(i) of the Credit Agreement is amended by replacing
the phrase “Borrower shall reimburse such LC Disbursement by paying to the
Issuing Bank” appearing therein with the phrase “Borrower shall reimburse such
LC Disbursement by paying to such Issuing Bank or to the Administrative Agent
for the benefit of such Issuing Bank”.
 
5

--------------------------------------------------------------------------------


 
(h)           Section 9.01(a) of the Credit Agreement is amended by replacing
the phrase “The Collateral Agent is hereby authorized to establish and maintain
at its office (or, at the Collateral Agent’s discretion, at the office of its
designee from time to time) at 520 Madison Ave. New York, New York 10022, in the
name of the Collateral Agent and pursuant to one or more Control Agreements”
appearing therein with the phrase “The Collateral Agent is hereby authorized to
establish and maintain, in the name of the Collateral Agent and pursuant to one
or more Control Agreements”.
 
(i)           Section 11.06 of the Credit Agreement is amended by replacing the
phrase “and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns” appearing therein
with the phrase “and thereafter shall be binding upon and inure to the benefit
of the parties hereto and each Issuing Bank receiving the benefits of the Loan
Documents and their respective successors and assigns”.
 
(j)           Section 11.01(a)(ii) of the Credit Agreement is amended and
restated to read in its entirety as follows:
 
“(ii) 
if to the Administrative Agent or the Collateral Agent, to it at:

 
GE Capital Financial Inc. c/o
General Electric Capital Corporation
8377 East Hartford Drive, Suite 200
Scottsdale, Arizona 85255
Attention: Capital Markets
Telecopy No.: 480-563-6735


With a copy to:


GE Capital Financial Inc.
6510 Millrock Drive
Suite 200
Salt Lake City, Utah 84121
Attention: Chief Financial Officer


And with a copy to:


Latham & Watkins LLP,
233 South Wacker Drive
Chicago, Illinois, 60606
Attention: Jeff Moran
Telecopy No.:  (312) 876-7712;”
 
6

--------------------------------------------------------------------------------




 
(k) 
Section 11.01(a)(iv) of the Credit Agreement is amended and restated to read in
its entirety as follows:

 
(iv) if to the Issuing Bank, to it at:
 
GE Capital Financial Inc. c/o
General Electric Capital Corporation
8377 East Hartford Drive, Suite 200
Scottsdale, Arizona 85255
Attention: Capital Markets
Telecopy No.: 480-563-6735


With a copy to:


GE Capital Financial Inc.
6510 Millrock Drive
Suite 200
Salt Lake City, Utah 84121
Attention: Chief Financial Officer


4.      Letters of Credit.
 
4.1           GECFI will issue on the Effective Date the Letter of Credit for
the benefit of Jefferies Finance LLC, in form and substance satisfactory to it
and Borrower, and with an expiry date of October 15, 2011 (the “GECFI Letter of
Credit”).
 
4.2           GECFI and Borrower hereby acknowledges and agrees that if (i) any
of the Existing Letters of Credit listed as item (ii) or (iii) on
Schedule 1.01(f) hereto is not replaced on or prior to February 15, 2011, (ii)
the Existing Letter of Credit listed as item (i) on Schedule 1.01(f) hereto is
not replaced on or prior to March 15, 2011, or (iii) the Existing Letter of
Credit listed as item (iv) on Schedule 1.01(f) hereto is not replaced on or
prior to July 1, 2011, then Jefferies may issue or cause to be issued by Wells
Fargo Bank, National Association a notice of nonrenewal for any such Existing
Letter of Credit.
 
4.3           Borrower, Holdings, the Lenders, the Existing Issuing Bank, the
Existing Agent, and the Successor Agent each agree that upon the effectiveness
of this Agreement on the Effective Date, (i) the Existing Issuing Bank is no
longer an Issuing Bank under the Credit Agreement and each of the other Loan
Documents; and (ii) the Existing Letters of Credit no longer constitute Letters
of Credit under the Credit Agreement.
 
5.      Fee Letters. Borrower, Holdings, Jefferies and GECFI each agree that
prior to the effectiveness of this Agreement on the Effective Date, the
applicable fee letter is the Jefferies Fee Letter and on and after the
effectiveness of this Agreement on the Effective Date, the applicable fee letter
is the GECFI Fee Letter, which shall supersede and replace in its entirety the
Jefferies Fee Letter.
 
6.      Assignment and Assumption.  Effective immediately prior to the
effectiveness of its resignation as the Administrative Agent and the Collateral
Agent, under the Credit Agreement and the other Loan Documents, (i) Jefferies
hereby assigns and transfers to GECFI, and GECFI hereby accepts and assumes as
the successor Administrative Agent and the successor Collateral Agent, all of
Jefferies’ rights, duties, and obligations as the Administrative Agent and the
Collateral Agent under the Credit Agreement and the other Loan Documents and
(ii) Jefferies hereby assigns to GECFI as successor Collateral Agent, and GECFI
hereby accepts and assumes as the successor Collateral Agent, all Liens granted
in favor of the Collateral Agent under the Security Agreements and the other
Security Documents.  Notwithstanding anything herein or otherwise to the
contrary, each Loan Party agrees that all of such Liens granted by any Loan
Party pursuant to the Security Agreements and the other Security Documents shall
in all respects be continuing and in effect and are hereby ratified and
reaffirmed by such Loan Party.  Jefferies as the existing Collateral Agent and
each Loan Party hereby authorize GECFI in its capacity as successor Collateral
Agent to file financing statements and other documents covering the Collateral
described in the Security Agreements and the other Security Documents and the
proceeds thereof.
 
7

--------------------------------------------------------------------------------


 
7.      Return of Payments.  In the event that after the Effective Date
Jefferies receives any principal, interest or other amount owing to any Lender
or either Agent, Jefferies agrees that such payment shall constitute property of
the applicable Lender or Agent and Jefferies shall return such payment to the
applicable Lender or Agent.
 
8.      Representations and Warranties.  Existing Agent hereby makes the
following representations and warranties to GECFI:
 
8.1           Loan Status.  Schedule I which is attached hereto sets out (i) the
outstanding principal amount of, and any accrued interest payable on, the Loans
as of the date hereof, and (ii) any other fees, charges and expenses due and
payable to the Existing Agent (whether for its account or the account of the
Lenders) under the Loan Documents as of the date hereof.
 
8.2           Documents.  There have been no amendments, supplements, waivers or
consents to the Loan Documents prior to the date hereof except as set forth in
Schedule II which is attached hereto.
 
9.      Covenants.
 
9.1            Jefferies covenants and agrees that it will, in each case:  (a)
deliver, or cause to be delivered, promptly to the Successor Agent executed
versions of the Credit Agreement and the other Loan Documents; provided that
Jefferies will deliver executed originals of such documents if such documents
are readily available to Jefferies and the Successor Agent reasonably deems it
is necessary to have such an executed original in its possession, (b) deliver,
or cause to be delivered, promptly to the Successor Agent, copies of any written
notices or documents with respect to the Credit Agreement which are received on
or after the date hereof and which are delivered by any Loan Parties to
Jefferies, or by Jefferies to Borrower or any other Loan Party, (c) execute all
documents, agreements or instruments as may be reasonably requested by the
Successor Agent to transfer the rights, privileges, duties and obligations of
the Existing Agent under the Loan Documents to the Successor Agent, and (d) take
all actions reasonably requested by the Successor Agent or its representatives
to facilitate the transfer of information to the Successor Agent in connection
with the Loan Documents.
 
9.2            Each of the Loan Parties hereby consents to all actions taken by
Jefferies and the Successor Agent pursuant to this Section 10.
 
8

--------------------------------------------------------------------------------


 
10.      Reference To And Effect Upon The Credit Agreement and the other Loan
Documents.
 
10.1           The Credit Agreement and the other Loan Documents shall remain in
full force and effect, as they may be amended or affected hereby, and are hereby
ratified and confirmed.
 
10.2           The execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Credit Agreement or any Loan Document, nor constitute a waiver or
amendment of any provision of the Credit Agreement or any Loan Document, except
as specifically set forth herein.  Upon the effectiveness of this Agreement,
each reference in the Credit Agreement or any other Loan Document to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Credit Agreement or such Loan Document as amended
or affected hereby.
 
11.      Effective Date.  This Agreement shall become effective on the date each
of the following condition precedents are satisfied (such date being the
“Effective Date“):
 
11.1           each of the parties hereto shall have delivered the executed
counterpart of this Agreement;
 
11.2           the Existing Agent shall have paid to Successor Agent, in
immediately available funds, at the account indicated on Schedule III attached
hereto, an amount equal to $17,342.47 which represents the Annual Administration
Fee pro rated for the period beginning on the Effective Date and ending on May
22, 2011, and which shall be fully earned when paid and which shall not be
refunded for any reason;
 
11.3           the Borrower shall have paid to the Existing Issuing Bank all of
the Fronting Fees that have accrued with respect to the Existing Letters of
Credit prior to the First Amendment Date and that are set forth on Schedule I
hereto; and
 
11.4           upon the effectiveness of Section 2 hereof (which shall be
effective immediately prior to all other provisions hereof upon satisfaction of
condition set forth in Section 12.1 above), the Successor Issuing Bank shall
have issued the GECFI Letter of Credit.  Failure of GECFI to issue the GECFI
Letter of Credit shall render the effectiveness of Section 2 hereof and this
Agreement null and void.
 
12.      Miscellaneous.
 
(a)           Section headings used in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.
 
(b)           This Agreement may be executed in any number of counterparts and
by the different parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same agreement.
 
(c)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
 
9

--------------------------------------------------------------------------------


 
(d)           Any legal action or proceeding with respect to this Agreement or
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, each Loan Party executing this Agreement hereby
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of any Agent or Jefferies to commence
any proceeding in the federal or state courts of any other jurisdiction to the
extent such Agent or Jefferies determines that such action is necessary or
appropriate to exercise its rights or remedies under this Agreement and the
other Loan Documents.  The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.  Each Loan
Party hereby irrevocably waives personal service of any and all legal process,
summons, notices and other documents and other service of process of any kind
and consents to such service in any suit, action or proceeding brought in the
United States of America with respect to or otherwise arising out of or in
connection with this Agreement or any Loan Document by any means permitted by
applicable Legal Requirements, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of Borrower specified in the
Credit Agreement (and shall be effective when such mailing shall be effective,
as provided therein).  Each Loan Party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing contained in this clause (d) shall affect the right of any Agent
or any Lender or Jefferies to serve process in any other manner permitted by
applicable Legal Requirements or commence legal proceedings or otherwise proceed
against any Loan Party in any other jurisdiction.
 
(e)           Each party hereto hereby irrevocably waives, to the fullest extent
permitted by the applicable Legal Requirements, any right it may have to a trial
by jury in any legal proceeding directly or indirectly arising out of or
relating to any Loan Documents.
 
(f)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
 
(Signature Pages Follow)
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agency and Assignment
Agreement and Amendment No. 1 to the Credit Agreement and other Loan Documents
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.
 

  EPL INTERMEDIATE, INC., as Holdings and as a guarantor          
 
By:
/s/ Gary Campanaro       Name:  Gary Campanaro       Title:  Chief Financial
Officer and Treasurer          

 

  EL POLLO LOCO, INC., as Borrower          
 
By:
/s/ Gary Campanaro       Name:  Gary Campanaro       Title:  Chief Financial
Officer and Treasurer          

 

--------------------------------------------------------------------------------


 

  JEFFERIES FINANCE LLC,     as sole Lender, Existing Agent, and Existing
Issuing Bank            
 
By:
        Name:           Title:                

 

--------------------------------------------------------------------------------


 

 
GE CAPITAL FINANCIAL INC., .a Utah industrial loan corporation, as Successor
Agent and successor Issuing Bank
           
 
By:
        Name:           Title:   Duly Authorized Signature             

 

--------------------------------------------------------------------------------


 
Schedule 1.01 (f) (Existing Letters of Credit)
 
(i) the Letter of Credit #SM234792W issued by Wells Fargo Bank, National
Association, as successor by merger to Wachovia Bank, National Association
(“Wells”) on May 26, 2009 and with an expiry date of June 1, 2011, for the
benefit of Southern California Edison for the account of Borrower in the face
amount of $550,000.
 
(ii) the Letter of Credit #SM234795W issued by Wells on May 26, 2009 and with an
expiry date of April 21, 2011, for the benefit of Ace American Insurance Company
for the account of Borrower in the face amount of $5,000,000.
 
(iii) the Letter of Credit #SM234793W issued by Wells on May 26, 2009 and with
an expiry date of April 21, 2011, for the benefit of State of California--Self
Insurance Plan for the account of Borrower in the face amount of $637,819.
 
(iv) the Letter of Credit #SM237467W and with an expiry date of September 1,
2011, issued by Wells on July 13, 2010 for the benefit of Tiger Natural Gas and
for the account of Borrower in the face amount of $250,000.
 

--------------------------------------------------------------------------------


 
Schedule I (Loan Status)
 
(i) the outstanding principal amount of, and any accrued interest payable on,
the Loans as of the date hereof: None.


(ii) any other fees, charges and expenses due and payable to the Existing Agent
(whether for its account or the account of the Lenders) under the Loan Documents
as of the date hereof: $ 27,007.49.
 

--------------------------------------------------------------------------------


 
Schedule II (Amendments, Supplements, Waivers or Consents to the Loan Documents)


None.
 

--------------------------------------------------------------------------------


 
Schedule III (Account of Successor Agent)


Bank:  Bank of America
ABA:   111-000-012
Acct Name:  GE Capital Financial, Inc.
Acct#:  4426954312
RE:  El Pollo Loco - ILC 1476
 

--------------------------------------------------------------------------------

